PER CURIAM.
Motion for leave to appeal to the court of appeals granted, and the following questions certified: (1) Are the duties which the statute (chapter 690' of the Laws of 1899) imposes upon the justices of the supreme court, nonjudicial duties, and, if so, is it for that reason unconstitutional and inoperative? (2) In granting the order of May 28, 1900, was Justice Chase performing a judicial function? (3) Had the legislature constitutional power to confer upon a referee, appointed in the manner provided by such statute, the authority to take testimony and punish for contempt in the manner and to the extent therein provided? (4) Do the facts set forth in the petition of the attorney general show that any action authorized by section 3 of chapter 690 of the Laws of 1899 could be maintained? (5) Does chapter 690 of the Laws of 1899 require Charles W. Morse, under the order of Justice Chase of May 28, 1900, to give evidence of matters which might subject him to penalties or criminal prosecution under any federal statute in violation of his rights under the state or federal constitution?
See 67 N. Y. Supp. 492.